Citation Nr: 1212753	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected cervical spine disability. 

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired after over 20 years of active military service; he served on active duty from June 1967 to February 1988. 

This matter is before the Board of Veterans' Appeals (Board) from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for degenerative joint disease of the legs and feet.  

The issues have been recharacterized to more accurately reflect the evidence and the Veteran's claims. 

In November 2006, the Veteran had a hearing before a Decision Review Officer (DRO) and the transcript is of record. 

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The case was previously before the Board in July 2010, when it was remanded for examination and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal treatment for complaints of foot pain and Achilles tendonitis early in the Veteran's military career; his feet and lower extremities were normal on retirement examination in 1987.

2.  Service treatment records confirm the Veteran was involved in a motor vehicle accident in 1984 with injury to his cervical spine and right upper extremity.  There is no credible evidence of injury to the lower extremities from this accident.  

3.  The Veteran's service-connected disabilities include: degenerative disc disease of the cervical spine, right carpal tunnel syndrome, and numbness of the right lower lip as a residual of a cyst removal.  

4.  There are current diagnoses of intermittent bilateral foot and leg strain, minor arthritic changes of the feet, and electrodiagnostic evidence of a possible mild demyelinating sensory polyneuropathy in the lower limbs.  

5.  There is no credible evidence of record linking the Veteran's current disabilities of the bilateral feet and legs to active military service, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability, to include as secondary to a service-connected cervical spine disability, have not been met.  §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a bilateral foot disability, to include as secondary to a service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in October 2005 and March 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records, private medical treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran were conducted and are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis (degenerative joint disease) may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of, a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims service connection for bilateral leg and bilateral foot disabilities, including the assertion that the claimed disabilities are secondary to a service-connected cervical spine disability.

The Veteran retired after more than 20 years of active military service; he served on active duty from June 1967 to February 1988.  As a military retiree he obtains some post-service medical care at service department medical facilities.  

Service treatment records reveal that the Veteran had complaints of right foot pain with wearing boots and on prolonged standing and walking.  Slight swelling with no discoloration was observed.  Range of motion was normal.  He was treated with foot soaks and foot powder.  A September 1970 service treatment record reveals that the Veteran was treated for a left foot injury; he jumped onto his left heel and it was now sore.  X-ray examination was negative for abnormality. He was again treated for left complaints of left foot pain and swelling on the ball of his foot in December 1977 which was treated by limitation of running and marching.  

An August 1978 service treatment record reveals that the Veteran had complaints of pain in the heal of his left foot.  Swelling and tenderness of the Achilles tendon was observed along with pain on hyper-extension on range of motion of the left foot.  The diagnosis was Achilles tendonitis and he was treated with an ace bandage wrap and localized heat.  

All of the above instances of foot pain were acute and transitory and resolved without any residual disability.  In February 1983 a periodic service medical examination of the Veteran was conducted.  Clinical evaluation of his feet and lower extremities was normal, with no abnormalities noted by the examiner.  On the accompanying report of medical history the Veteran did not indicate any history of foot pain, or leg pain.

Service treatment records do reveal that the Veteran was injured in a motor vehicle in 1984.  Treatment records from that time reveal that he had complaints related to neck pain and right arm pain which was consistent with cervical radiculopathy.  Medical records related to this injury all relate to complaints of neck and arm pain with no indication of any foot or leg pain.

In November 1987 service department retirement examination of the Veteran was conducted.  Clinical evaluation of his feet and lower extremities was again normal, with no abnormalities noted by the examining physician.  On the accompanying report of medical history he a history of foot trouble and lower extremity problems at that time.  All noted abnormalities related to the 1984 accident were shown to involve symptoms of the neck and upper extremities, not the lower extremities.  

A July 2003 VA outpatient treatment record reveals that the Veteran had complaints of left sided back pain with some symptoms radiating into his left lower extremity.  

Private treatment records dated in 2004 and 2005 generally reveal treatment for cervical spine symptoms along with symptoms of radiating pain and numbness in the Veteran's upper extremities.  

An April 2004 service department medical facility treatment record notes that the Veteran had complaints of neck pain and right arm paresthesias with known carpal tunnel syndrome and carpal tunnel release.  Degenerative disc disease of C3 to C6 was noted on magnetic resonance imaging (MRI) examination.  However, the assessment stated C3-6 degenerative disc disease with right "leg" numbness as well.  An MRI of the lumbar spine was indicated in the treatment plan.  However, this is the only mention of leg symptoms in this group of medical records.  All other records from this facility relate to cervical spine (neck) symptoms and related upper extremity symptoms.  

In April 2006, a VA Compensation and Pension examination of the Veteran was conducted in relation to his claim for service connection for a cervical spine disability.  The Veteran did not report symptoms related to his lower extremities at this time.  

The Veteran's assertions with respect to his claims for service connection are not well defined.  Generally he claims entitlement to service connection for disabilities of both legs and both feet.  In August 2005 he submitted a written statement which indicated a claim for "S/C [service connection] degenerative joint disease.  I have pain in both arms and neck area.  Also, affects my legs /feet.  Veh[icle] accident in Vicenza Italy."  This indicates that his claimed lower extremity disabilities are either the result of the in-service motor vehicle accident in 1984 or secondary to the service-connected cervical spine disability which is a result of this accident.  

In 2006, the Veteran submitted duplicate copies of medical records and a statement which asserted that he had symptoms of foot pain and numbness dating from the in-service accident in 1984.  

In November 2006, the Veteran testified at a hearing before a VA Decision Review Officer (DRO).  In pertinent part he testified that he had numbness and tingling in his feet and legs and that he believe that this was a result of his cervical spine disability.  He also specifically testified that a Dr. Morris had treated him for these claimed symptoms and would link them to the service-connected cervical spine disability.  As a result of this the Board remanded the claim in July 2010.  Later in July 2010, the Veteran was requested by letter to provide release information related to Dr. Morris so that medical evidence could be obtained.  In November 2010, the Veteran returned the VA Form 21-4142 medical authorization and release form, but did not provide any information related to the Dr. Morris that he previously testified would link his claimed lower extremity disabilities to the service-connected cervical spine disability.   

In September 2010, VA Compensation and Pension examinations of the Veteran were conducted with respect to his claimed bilateral foot and leg disabilities.  On joints examination he reported symptoms of right knee pain with swelling on squatting and kneeling.  He reported that these were of recent onset being within the last year.  After full examination the diagnosis was knee strain.  

On neurology examination he reported symptoms of numbness of the right leg which began in 1989 which was after his separation from service and when he was employed as a civilian mechanic for the Army.  He also reported some symptoms of numbness of the left toes.  Clinical neurology examination of the lower extremities was essentially normal.  The diagnosis was bilateral peripheral neuropathy of the lower extremities and EMG and nerve conduction studies were ordered.  

These studies were conducted and the report revealed electrodiagnostic evidence of a possible mild demyelinating sensory polyneuropathy in the lower limbs.  An October 2010 medical addendum stated that the Veteran's bilateral leg or foot disabilities are not caused by or aggravated by his service connected cervical spine disability.  

There is no diagnosis of bilateral lower extremity sensory polyneuropathy while in service.  There is also no nexus between the cervical spine and bilateral sensory polyneuropathy of his lower extremities shown by the EMG done in October 2010.  

On Foot examination the Veteran reported having "flat feet" in the Army and symptoms of numbness and tingling in the feet during service with running or sitting for long periods of time.  Physical examination of the feet did not reveal any abnormalities.  X-ray examination of both feet was conducted in November 2011 and revealed hallux valgus deformity and very minor arthritic changes, osteophytes, of both feet.  However, there is no evidence of arthritis of during service or within a year of separation from service.  

In November 2011, the final Compensation and Pension examination addendum with diagnosis and medical opinion was issued.  The diagnosis was intermittent bilateral foot and leg strain.  The medical opinion expressed by the examiner was that these disabilities were not related to service, or the service-connected cervical spine disability.

While the service treatment records reveal treatment for complaints of foot pain early in the Veteran's military career, these were all related to specific trauma of running or falling hard on his heal.  Physical and x-ray examination did not reveal any abnormality.  The last instance of lower extremity treatment in service was for Achilles tendonitis in 1978.  Subsequent to this, the service treatment records are silent for any complaints of lower extremity pain.  Subsequent examinations during service revealed normal feet and lower extremities as well as the Veteran own reports of medical history at examinations denying any such symptoms.  The Veteran was injured in a motor vehicle accident during service in 1984.  Despite his current assertions that this caused lower extremity pain, all records related to this indicate a neck and upper extremity injury and no lower extremity injury.  

A single post-service Army treatment record from April 2004 indicates C3-6 degenerative disc disease with right "leg" numbness as well.  This is the only medical evidence indicating a possible link between the service-connected cervical spine disability and the Veteran's claimed lower extremity symptoms.  However, this record is completely inconsistent with all other medical evidence of record which indicates no lower extremity symptoms dating from the accident and no link between those symptoms and the service-connected cervical spine disability.  

Recent VA medical opinions specifically indicate that the Veteran's currently claimed bilateral leg and foot disabilities are not related to service, and are not caused or aggravated by the service-connected cervical spine disability.

The Veteran has,  at times, asserted a nexus to service or the service-connected cervical spine disability, or a continuity of symptomatology dating from the accident during service.  The Board specifically finds the Veteran's assertions are not  credible in light of the contradictory accounts he has given at various times to different examiners.  Also, the Veteran asserted under oath at his hearing, that a private physician linked his claimed disabilities to his service-connected disability, then failed to provide information required to retrieve the alleged records when requested by VA.  

In sum, there is no credible evidence of record linking the Veteran's current disabilities of the bilateral feet and legs to active military service, or any service-connected disability, nor is there evidence of aggravation by a service-connected disability. 

The preponderance of the evidence is against the claims for service connection for a bilateral leg disability and a bilateral foot disability, to include as secondary to a service-connected cervical spine disability; there is no doubt to be resolved; and service connection is not warranted. 





ORDER

Service connection for a bilateral leg disability, to include as secondary to a service-connected cervical spine disability, is denied. 

Service connection for a bilateral foot disability, to include as secondary to a service-connected cervical spine disability, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


